Title: [January 1756]
From: Adams, John
To: 



      January the 14th. 1756.
      
      
       At Worcester. A very rainy Day. Kept school in the forenoon; but not in the afternoon, because of the weather and my own indisposition.
      
      
       
        
   
   JA had come to Worcester “about three weeks after his commencement” at Harvard to keep a school. (Commencement in 1755 fell on 16 July.) The circumstances of his appointment are related in his Autobiography. The school he kept was the “Center School,” built in 1738 close to the site of the present Worcester County Court House in Lincoln Square, where a plaque now memorializes his brief career as a pedagogue (Daughters of the Amer. Rev., Report of the Committee on Historical Research and Marking Local Sites of the Colonel Timothy Bigelow Chapter, Worcester, 1903, passim). The town appropriated £75 for the support of its center and several outlying schools in 1755, but part of JA’s compensation was his keep (“Worcester Town Records,” Worcester Soc. of Antiquity, Colls., 4 [1882]:20).


        
   
   During a later visit to Worcester JA recorded the names of some of the pupils he had taught at the Center School (entry of 2 June 1771, below).


       
      
      

      15.
      
      
       A fair morning and pretty warm. Kept school. Drank Tea at Mr. Swan’s, with Mr. Thayer.
      
      

      16 Fryday.
      
      
       A fine morning. A large white frost upon the ground. Reading Hutcheson’s Introduction to moral Phylosophy. A beautiful Day and Evening. Din’d with Major Chandler.
      
      
       
        
   
   Francis Hutcheson, A Short Introduction to Moral Philosophy, in Three Books; Containing the Elements of Ethicks and the Law of Nature, Glasgow, 1747, and later edns., was long a popular textbook in Scotland and America. A number of works by Hutcheson survive among JA’s books in the Boston Public Library; see Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917..


       
       
        
   
   Gardiner Chandler (1723–1782), son of the third John Chandler (1693?–1762) and brother of the fourth John Chandler (1721–1800), with all of whom JA was on friendly terms during his years in Worcester. The leading family in pre-Revolutionary Worcester, the Chandlers tended to multiply and succeed each other in civil and military offices in a manner that often makes it difficult to tell which of them JA refers to in his jottings. “Major Chandler,” “the Major,” and “Gardiner” clearly signify Gardiner Chandler; “Judge Chandler” and “the Judge” always mean the third John Chandler; and “Colonel Chandler Jur.” the Judge’s son John. References to “Colonel Chandler” or “the Colonel” are, however, often ambiguous, especially after 1757, when all three Chandlers held the rank of colonel.


       
      
      

      17 Saturday.
      
      
       A clowdy, dull, Day. Some snow about noon, and rain towards night. σπίζημαι, τα καθαρματα Ψυχησ. Plato.
      
      
       
        
   
   This passage remains a puzzle after examination by several authorities on Greek. It is not an accurate quotation from Plato, and nothing in the context gives a clue to what JA intended by the first word, which makes neither sense nor grammar as it stands. If we may read the first word as the noun ἐπιστῆμαι , then the passage may be translated: “Sciences (or studies), the things that cleanse the soul.”


       
      
      

      18 Sunday.
      
      
       A fair morning. Heard Mr. Maccarty.
      
      
       
        
   
   Rev. Thaddeus Maccarty (1721–1784), who at the preceding Harvard commencement had singled out JA to serve as schoolmaster in Worcester.


       
      
       

      19 Monday.
      
      
       A rainy Day.
      
      

      20 Tuesday.
      
      
       A fair, warm spring like Day. Drank Tea and supped at Mr. Greenes.
      
      
       
        
   
   For the first few months after he came to Worcester JA had “boarded with one Green at the Expence of the Town” (JA, Autobiography), but since there were numerous Greens in Worcester at this period and since JA writes this name as “Green” and “Greene” interchangeably, none of those mentioned in the early Diary can be certainly identified.


       
      
      

      21 Wednesday.
      
      
       A very rainy day. Dined with Coll. Chandlers Jur. Spent the Eve at Mr. Maccarty’s. Kept school. Nothing more.
      
      

      22 Thurdsday.
      
      
       A fair morning. Fresh and lively Air. Drank Tea and supped at Mrs. Paine’s.
      
      
       
        
   
   Presumably Sarah (Chandler) Paine, daughter of Colonel or Judge John Chandler and wife of Timothy Paine (1730–1793), currently a member of the General Court (Stark, Loyalists of Mass.James H. Stark, The Loyalists of Massachusetts and the Other Side of the American Revolution, Boston, 1910., p. 382–385).


       
      
      

      23 Fryday.
      
      
       A fair and agreable Day. Kept School. Drank Tea, at Coll. Chandler’s Jur., and spent the Evening at Major Gardiners.
      
      

      24 Saturday.
      
      
       A very high west Wind. Warm and cloudy. P.M. warm and fair.
      
      

      25 Sunday.
      
      
       A cold Weather. Heard friend Thayer preach two ingenious discourses, from Jeremy 10th. 6. and 7. Supped att Coll. Chandlers.
      
      

      26 Monday.
      
      
       A sharp piercing Air. Sat out for Uxbridge, arrived 2’o clock.
      
       

      27 Tuesday
      
      
       Att my Uncles.
      
      
       
        
   
   Rev. Nathan Webb (1705–1772), who in 1731 had married Ruth, a younger sister of Deacon John Adams of Braintree. Webb, who graduated at Harvard in 1725, was settled as the first minister at Uxbridge, Mass., in the year of his marriage and enjoyed a pastorate there of over forty years (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 7:617–619).


       
      
      

      28 Wednesday.
      
      
       Ditto. Thick weather, and some rain.
      
      

      29 Thurdsday.
      
      
       Still, cloudy Weather. Set out for Worcester, Drank Tea in Sutton, with my class mate, Wheeler and arrived at Worcester about 7 o clock. Supped with Major Chandler. Very miry Roads.
      
      

      30 Friday.
      
      
       Still, foggy, damp Weather. Kept School and dined at Mr. Greenes.
      
      

      31 Saturday.
      
      
       A warm, spring-like Day. Kept School. Lodged at Mr. Maccartys, at night.
      
     